IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00239-CR

JONATHAN LAMAR JONES,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                      From the County Court at Law No. 1
                           McLennan County, Texas
                         Trial Court No. 2017-3293-CR1


                          MEMORANDUM OPINION

      Jonathan Jones filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2(a).

Dismissal of the appeal would not prevent a party from seeking relief to which it would

otherwise be entitled. The motion is granted, and the appeal is dismissed.




                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed November 28, 2018
Do not publish
[CR25]




Jones v. State                                  Page 2